Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Chen, et, al. (US Pat. 8,686,303).
Regarding claim 1, Chen teaches a  push switch comprising: a circuit substrate 20; two fixed contacts (122-124) disposed on the circuit substrate; a dome-shaped spring 40 which is disposed above the two fixed contacts and can be displaced between a first position in which the two fixed contacts are in a non-conductive state (Fig. 6) and a second position in which the two fixed contacts are in a conductive state (Fig. 9); and a conductive elastic member 11 disposed on a surface of the dome-shaped spring facing the circuit substrate and having a surface 112 facing the two fixed contacts, wherein at least the surface of the conductive elastic member facing the two fixed contacts has conductivity, and wherein when the dome-shaped spring is displaced to the second position, the two fixed contacts are in the conductive state through the conductive elastic member (Figs. 1-9).  
Regarding claim 2, Chen teaches the push switch wherein the conductive elastic member 11 includes an elastic portion 11 and a conductive layer 112 disposed on the elastic portion so as to face the two fixed contacts, and wherein the conductive layer of the conductive elastic member contacts with the two fixed contacts when the dome-shaped spring is displaced to the second position and thereby the two fixed contacts are in the conductive state through the conductive layer of the conductive elastic member (Figs. 6-9).  
Regarding claim 3, Chen teaches the push switch wherein the conductive elastic member 112 is a linear member or film-like member configured so that the conductive layer of the conductive elastic member contacts with the two fixed contacts when the dome-shaped spring is displaced to the second position (Figs. 6-9).  
Regarding claim 5, Chen teaches the push switch further comprising a spacer 13 disposed on the circuit substrate 20, wherein the dome-shaped spring is placed on the spacer (Fig. 6).  
Regarding claim 6, Chen teaches the push switch wherein the spacer includes a base portion 13 located on the circuit substrate 20 and an opening 131 for exposing the two fixed contacts (122-124) toward the conductive elastic member 11 (Fig. 6).  
Regarding claim 9, Chen teaches a push switch comprising: a circuit substrate 20; a central contact 122 disposed on the circuit substrate; an outer contact (123, 124) disposed on the circuit substrate so as to be spaced apart from the central contact; a dome-shaped spring 40 which is disposed above the central contact and the outer contact and can be displaced between a first position in which the central contact and the outer contact are Page 27 -APPLICATION; Docket No. AMP21302PCTUSin a non-conductive state (Fig. 6) and a second 
Regarding claim 10, Chen teaches the push switch wherein the conductive elastic member 11 includes an elastic portion 11 and a conductive layer 112 disposed so as to cover the elastic portion, and wherein the conductive layer of the conductive elastic member contacts with the central contact when the dome-shaped spring is displaced to the second position and thereby the central contact and the outer contact are in the conductive state through the conductive layer of the conductive elastic member (Figs. 6-9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yajima, et al. (US. Pat. 10,211,009). 
Regarding claim 4, Chen does not teach the conductive layer of the conductive elastic member is disposed so as to cover an entire surface of the elastic portion of the conductive elastic member.  However, Kurachi teaches a similar switch device that comprises a conductive elastic member 4, that have an elastic layer 4a and a conductive layer 4b; wherein the conductive layer of the conductive elastic member is disposed so as to cover an entire surface of the elastic portion of the conductive elastic member (Figs. 1-4). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Kurachi in the switch device of Chen to provide a more secure and reliable electrical connections.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Matsushima, et al. (US20210151266). 
Regarding claim 7, Chen does not teach the spacer further includes a cutout portion for releasing air under the dome-shaped spring when the dome-shaped spring is displaced from the first position to the second position.  However, Matsushima teaches a similar switch device that comprises a spacer 50 with a cutout portion 52 for releasing air under the dome-shaped spring 60 when the dome-shaped spring is displaced from the first position to the second position (Figs. 1-3 and paragraphs 75-80). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Matsushima in the switch device of Chen to discharge air from the switch device (paragraph 80).

8 is rejected under 35 U.S.C. 103 as being unpatentable over ### in view of Shibata, et al. (US20100232861).
Regarding claim 8, Chen does not teach a cover film covering the dome shaped spring. However Shibata teaches a similar keyboard that comprises a cover film 451 covering the dome- shaped spring 403 from an upper side (Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Shibata in the keyboard of Chen to protect the internal components of the keyboard.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the dome-shaped spring has: a marginal portion which electrically contacts with the outer contact when the dome-shaped spring is in both of the first position and the second position, and a central movable portion which does not electrically contact with the central contact when the dome-shaped spring is in the first position and electrically contacts with the central contact through the conductive layer of the conductive elastic member when the dome-shaped spring is in the second position, in combination with the base claims 10, 9.   
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833